--------------------------------------------------------------------------------

Exhibit 10.2


ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT, dated November 24, 2009, by and among Advantage
Reimbursement, LLC, a Delaware limited liability company (“Buyer”); Advantage
Reimbursement, Inc., a Massachusetts corporation (“Seller”), Kenneth J. Pereira
(“Pereira”); and David A. Belhumeur (“Belhumeur”).


R E C I T A L S


A.            Seller is engaged in the business of providing reimbursement,
billing and collection services in the health care industry (the “Business”),
operating from its primary business location at 40 Shattuck Road Suite 306,
Andover, Massachusetts 01810;


B.             Pereira and Belhumeur (each, a “Shareholder” and together, the
“Shareholders”) together own beneficially and of record all of the issued and
outstanding shares of Seller; and


C.             Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, on a going concern basis, substantially all of the assets,
properties and business of Seller related to the Business, all on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, warranties, representations and conditions contained in this
Agreement, it is hereby agreed as follows:


ARTICLE I


SALE AND PURCHASE OF ASSETS


1.1.          Agreement to Purchase and Sell.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined in Section 4.1),
Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer
shall purchase and acquire from Seller, all of the assets, properties, rights
and business as a going concern as of the Closing Date, of whatever kind or
nature and wherever situated or located and whether reflected on Seller’s books
and records or previously written-off or otherwise not shown on Seller’s books
and records, of Seller (other than the Excluded Assets (as defined in
Section 1.3)).  All of said assets, properties, rights and business (other than
the Excluded Assets) are collectively referred to in this Agreement as the
“Purchased Assets”.  All of the Purchased Assets shall be sold to Buyer free and
clear of any Liens (as defined in Section 5.5(d)).


1.2.          Purchased Assets.  The Purchased Assets shall include the
following items:


(a)           all furniture, fixtures, equipment (including office equipment),
machinery, parts, computer hardware, automobiles and trucks, inventory,
supplies, parts and all other tangible personal property of Seller (“Tangible
Assets”);

 
 

--------------------------------------------------------------------------------

 

(b)           all leasehold interests and leasehold improvements created by all
leases, including capitalized leases, of personal or real property under which
Seller is a lessee or lessor;


(c)           all trade accounts receivable, notes receivable, negotiable
instruments and chattel paper;


(d)           all deposits and rights with respect thereto in connection with
the Business and all rebates due from vendors;


(e)           subject to Section 1.5, all contracts, claims and rights (and
benefits arising therefrom) relating to or arising out of the Business, and all
rights against suppliers under warranties covering any of the Tangible Assets,
including, without limitation, any interest in any contract now in effect that
is currently being performed by Seller but as to which Healthcare Automation (as
defined below) is the party named in the contract or agreement (any such
contract or agreement, an “Advantage Reimbursement Performed Contract”);


(f)            all sales orders and sales contracts, purchase orders and
purchase contracts, quotations and bids generated by the operation of the
Business;


(g)           all Intellectual Property (as defined in Section 5.16);


(h)           subject to Section 1.5, all license agreements, distribution
agreements, sales representative agreements, service agreements, supply
agreements, franchise agreements, computer software agreements and technical
service agreements;


(i)            all customer lists, customer records and information relating to
the Business;


(j)            all books and records relating to the Business, including
blueprints, drawings and other technical papers, payroll, employee benefit,
accounts receivable and payable, inventory, maintenance and asset history
records, ledgers and books of original entry, all insurance records and Permit
files;


(k)           all rights in connection with prepaid expenses, advances and
credits with respect to the Purchased Assets;


(l)            all sales and promotional materials, catalogues and advertising
literature relating to the Business;


(m)           all transferable Permits (as defined in Section 5.9); and


(n)           all lock boxes relating to the Business to which Seller’s account
debtors remit payments.


1.3.          Excluded Assets.  Notwithstanding anything to the contrary set
forth herein, the term “Purchased Assets” shall not mean or include the
following assets, properties and rights of Seller (collectively, the “Excluded
Assets”):


(a)           any Permit that is not transferable to Buyer;

 
 

--------------------------------------------------------------------------------

 

(b)           the organizational documents, minute books and other books and
records related to the formation of Seller;


(c)           all of the cash on hand, petty cash, cash on deposit in banks or
other financial institutions; and


(d)           such other assets as may be listed on Schedule 1.3(d) hereto.


1.4.         Name Following the Closing.  Immediately following the Closing,
Seller shall amend its Articles of Organization so as to change its name to “KD
Transition Corp.” or such other name which is not, in the judgment of Buyer
acting reasonably, confusingly similar to the name “Advantage Reimbursement,
Inc.”, and none of Seller, the Shareholders or any of their respective
affiliates, successors or assigns shall thereafter use such name or other names
acquired by Buyer hereunder or names confusingly similar thereto.


1.5.         Certain Consents to Assignment.  To the extent that the assignment
of any right or agreement the benefit of which is to be acquired by Buyer
pursuant to this Agreement shall require the consent of any other party, and
Buyer shall have waived the obtaining of such consent prior to the Closing, this
Agreement shall not constitute a contract to assign or assume the same until
such consent is obtained.  Seller and each of the Shareholders shall use their
respective best efforts after the Closing to obtain any consent necessary to any
such assignment.  If any such consent is not obtained, (a) this Agreement shall
not constitute or be deemed to be a contract to assign or assume the same if an
attempted assignment without such consent, approval or waiver would constitute a
breach of such right or agreement or create in any party thereto the right or
power to cancel or terminate such right or agreement, and (b) Seller and each of
the Shareholders will cooperate with Buyer, in any reasonable arrangement
requested by Buyer designed to provide to Buyer the benefit, monetary or
otherwise, of Seller’s rights under such right or agreement, including
enforcement of any and all rights of Seller against the other party thereto
arising out of a breach or cancellation thereof by such other party.


1.6.         Assignment of Advantage Reimbursement Performed Contracts.  At the
Closing, Seller shall cause Healthcare Automation to transfer and assign to
Buyer all of Healthcare Automation’s right, title and interest in and to the
Advantage Reimbursement Performed Contracts pursuant to the Healthcare
Automation APA (as defined below).


ARTICLE II


PURCHASE PRICE; ALLOCATION


2.1.          Calculation of Purchase Price.  The purchase price (the “Advantage
Reimbursement Purchase Price”) for the Purchased Assets shall be equal to an
amount up to:


(a)           $2,000,000, plus (or minus) the amount (if any) by which the
Closing Working Capital (as determined in accordance with Section 2.3) is
greater than (or less than) $415,294 (as adjusted, the “Initial Purchase Price”)
less the aggregate ARI Unassigned Contract Holdback Amount (as defined in
Section 8.4), plus,


(b)           the Advantage Reimbursement Incremental Revenue Payment (as
defined in Section 2.4) of up to $546,000 payable in accordance with
Section 2.4; plus,

 
 

--------------------------------------------------------------------------------

 

(c)            the portion of the ARI Unassigned Contract Holdback
Amount  attributable to each ARI Unassigned Contract, which is payable (in each
case) within five (5) business days after the assignment of each  applicable ARI
Unassigned Contract to Buyer.


2.2.          Determination of Estimated Initial Purchase Price.  At least two
business days prior to the Closing Date, Seller shall deliver to Buyer a
certificate executed on behalf of Seller by the Chief Executive Officer of
Seller, dated the date of its delivery, stating that there has been conducted
under the supervision of such officer a review of all relevant information and
data then available and setting forth Seller’s best good faith estimate of the
Initial Purchase Price (the “Estimated Initial Purchase Price”), including an
estimate of the Closing Working Capital (as defined in Section 2.3(a)) that such
Chief Executive Officer anticipates based upon the most recent available
financial statements will be reflected on the Closing Statement prepared in
accordance with Section 2.3.  Such Estimated Initial Purchase Price shall be
subject to approval by Buyer.


2.3.          Determination of Initial Purchase Price.


(a)           Within 30 days following the Closing Date, Buyer shall prepare and
deliver to Seller a statement (the “Preliminary Closing Statement”) setting
forth (i) the Working Capital (as defined below) as of the Closing Date (the
“Closing Working Capital”) and (ii) the Initial Purchase Price.


(b)           Seller may review such statement and, within 10 days after the
date of such receipt, may deliver to Buyer a certificate setting forth its
objections to those items and amounts reflected in the Preliminary Closing
Statement, together with a summary of the reasons therefor and calculations
which, in its view, are necessary to eliminate such objections.  Any items and
amounts not identified and properly objected to by Seller in such certificate of
objection shall be deemed to have been agreed to by Seller.  If Seller fails to
deliver such certificate of objection within such 10-day period, the Preliminary
Closing Statement shall be deemed to have been accepted and agreed to by Seller
in the form in which it was delivered by Buyer and shall be final and binding
upon the parties as the “Closing Statement” for purposes of this Agreement, and
the determination of the Closing Working Capital and the Initial Purchase Price
set forth therein shall be final and binding as the “Closing Working Capital”
and the “Initial Purchase Price” for purposes of this Agreement.


(c)           If Seller duly delivers a certificate of objection pursuant to
Section 2.3(b), Buyer and Seller shall use their reasonable efforts to resolve
by written agreement (the “Agreed Working Capital Adjustments”), no later than
10 days following Buyer’s receipt of such certificate, the disputed items or
amounts identified in such certificate.  If Buyer and Seller reach agreement in
writing on such disputed items or amounts, the Preliminary Closing Statement as
adjusted by the Agreed Working Capital Adjustments shall be final and binding as
the “Closing Statement” for purposes of this Agreement, and the determination of
the Closing Working Capital and the Initial Purchase Price set forth therein
shall be final and binding as the “Closing Working Capital” and the “Initial
Purchase Price” for purposes of this Agreement.

 
 

--------------------------------------------------------------------------------

 

(d)           If any objections raised by Seller are not resolved by Agreed
Working Capital Adjustments within the 10-day period referred to in
Section 2.3(c), then Buyer and Seller shall promptly submit the objections that
are then unresolved to the Accounting Firm  (as defined below) and the
Accounting Firm shall be directed by Buyer and Seller to resolve the unresolved
objections (based solely on the presentations by Buyer and by Seller as to
whether any disputed items or amounts had been determined in a manner consistent
with GAAP and its consideration of only those items or amounts in the
Preliminary Closing Statement as to which Seller has objected) as promptly as
practicable and to deliver written notice to each of Buyer and Seller setting
forth its resolution of the disputed items or amounts.  The Preliminary Closing
Statement, after giving effect to any Agreed Working Capital Adjustments and to
the resolution of disputed matters by the Accounting Firm, shall be final and
binding as the “Closing Statement” for purposes of this Agreement.  “Accounting
Firm” means an accounting firm that (i) is reasonably acceptable to Buyer and
Seller, (ii) has no material relationship with Buyer, Seller or their respective
Affiliates or other material conflict and (iii) agrees to undertake the
engagement for fees and expenses that are reasonably acceptable to both Buyer
and Seller.


(e)           The parties hereto shall make available to Buyer, Seller and, if
applicable, the Accounting Firm, such books, records and other information
(including work papers) as any of the foregoing may reasonably request to
prepare or review the Preliminary Closing Statement or any matters submitted to
the Accounting Firm.  With respect to matters submitted to the Accounting Firm
under this Section 2.3, the fees and expenses of the Accounting Firm shall be
borne by the party (either Buyer or Seller) whose calculation of the Closing
Working Capital is further from the calculation of the Closing Working Capital
as determined by the Accounting Firm.  If the respective calculations of Buyer
and Seller are equally close to the calculation of the Closing Working Capital
as determined by the Accounting Firm, then the fees and expenses of the
Accounting Firm shall be borne equally, half by Buyer and half by Seller.


(f)           If the Estimated Initial Purchase Price is greater than the
Initial Purchase Price, Seller and each of the Shareholders shall, within 10
business days after the Closing Statement is finalized pursuant to this
Section 2.3, make payment by wire transfer to Buyer in immediately available
funds of the amount of such difference, together with interest at a rate of 7%
per annum from the Closing Date to the date of such payment.  If the Estimated
Initial Purchase Price is less than the Initial Purchase Price, Buyer shall,
within 10 business days after the Closing Statement is finalized pursuant to
this Section 2.3, make payment by wire transfer to Seller in immediately
available funds of the amount of such difference, together with interest at a
rate of 7% per annum from the Closing Date to the date of such payment.


(g)           For purposes of this Agreement, “Working Capital” means, as of any
date of determination, the excess of the total current assets of Seller included
in the Purchased Assets as of such date over the total current liabilities of
Seller included in the Assumed Liabilities, determined on a basis consistent
with the past practices of Seller and consistent with the methodologies,
practices and principles used in the preparation of the Financial Statements
(except as otherwise provided in this definition and without regard to any
purchase accounting adjustments arising out of the transactions contemplated
hereby).  In determining the amount of such total current assets and total
current liabilities hereunder, (i) all accounting entries shall be taken into
account regardless of their amount and all known errors and omissions corrected;
(ii) all proper adjustments shall be made; (iii) the value of accounts
receivable shall (A) be reduced by the amount of a customary reserve for
uncollectible accounts and (B) exclude any accounts receivable from any
Affiliates (as defined in Section 5.18) of Seller or either of the Shareholders;
(iv) deferred tax assets shall be excluded from the determination of total
current assets; (v) accrued expenses shall exclude amounts owed to either of the
Shareholders or any Affiliates of either of the Shareholders; and (vi) the items
set forth in Schedule 2.3(g) shall be pro-rated as of the Closing Date.

 
 

--------------------------------------------------------------------------------

 

2.4.         Incremental Revenue Payment.


(a)           As used in this Agreement, the following terms shall have the
meanings set forth below:


(i)           “Healthcare Automation” means Healthcare Automation, Inc., a
Delaware corporation.


(ii)           “Healthcare Automation APA” means that certain Asset Purchase
Agreement dated as of the date hereof by and among Mediware Information Systems,
Inc., Buyer, Healthcare Automation, Belhumeur and Pereira.


(iii)           “Combined Revenue” means the sum of (A) the Advantage
Reimbursement Revenue (as defined below), and (B) the Healthcare Automation
Revenue (as defined in the Healthcare Automation APA).


(iv)           “Advantage Reimbursement Revenue” means the Revenue for the
Period reflected in the Advantage Reimbursement Revenue Report (each as defined
below).


(v)           “Pro Rata Fraction” means a value equal to the quotient of (A) the
Advantage Reimbursement Revenue reflected in the Advantage Reimbursement Revenue
Report; divided by (B) the Combined Revenue.


(vi)           “Revenue” means revenues recognized by Buyer, in accordance with
Buyer’s revenue recognition policies applied in a manner consistent with GAAP,
with respect to sales of the products and services sold by the Business as of
the Closing Date, including pursuant to any of the Assumed Contracts (as defined
in Section 5.10) or the Advantage Reimbursement Performed Contracts.


(vii)           “Combined Credit Amount” means the total amount that is defined
as the Combined Credit Amount in that certain Asset Purchase Agreement, dated as
of the date hereof, by and among Mediware Information Systems, Inc.; Advantage
Reimbursement, LLC, Healthcare Automation, Inc., Kenneth J. Pereira; and David
A. Belhumeur.


(b)           As promptly as practicable following the first anniversary of the
Closing Date (but not later than 60 days after such date), Buyer shall prepare
and deliver to Seller a report (the “Preliminary Revenue Report”) setting forth
the amount of Revenue (as defined in Section 2.4(a)) recognized by Buyer during
the period beginning on the Closing Date and ending on the first anniversary of
the Closing Date (the “Period”).  Buyer shall also deliver to Seller an interim
report in the form of the Preliminary Revenue Report within 15 days of the end
of each fiscal quarter during the Period with respect to Revenue recognized by
Buyer during the prior fiscal quarter (each, an “Interim Report”).  In addition,
Buyer’s Chief Financial Officer shall, upon receipt of reasonable prior notice,
provide Seller with such information relating to Revenue as Seller may
reasonably request between Interim Reports.  The Preliminary Revenue Report, but
not any Interim Reports, shall include financial statements and reports prepared
by Buyer certified by Buyer’s Chief Financial Officer supporting such
calculation for such period.  

 
 

--------------------------------------------------------------------------------

 

(c)           Promptly following receipt by Seller of the Preliminary Revenue
Report, Seller may review such report and, within 10 days after the date of such
receipt, may deliver to Buyer a certificate setting forth its objections to
those items and amounts reflected in the Preliminary Revenue Report, together
with a summary of the reasons therefor and calculations which, in its view, are
necessary to eliminate such objections.  Any items and amounts not identified
and properly objected to by Seller in such certificate of objection shall be
deemed to have been agreed to by Seller.  If Seller fails to deliver such
certificate of objection within such 10-day period, the Preliminary Revenue
Report shall be deemed to have been accepted and agreed to by Seller in the form
in which it was delivered by Buyer and shall be final and binding upon the
parties, and the determination of the amount of Revenue set forth therein shall
be final and binding as the “Advantage Reimbursement Revenue Report” for
purposes of this Agreement.


(d)           If Seller duly delivers a certificate of objection pursuant to
Section 2.4(c), Buyer and Seller shall use their reasonable efforts to resolve
by written agreement (the “Agreed Adjustments”), no later than 10 days following
Buyer’s receipt of such certificate, the disputed amounts or amounts identified
in such certificate.  If Buyer and Seller reach agreement in writing on such
disputed items or amounts, the Preliminary Revenue Report as adjusted by the
Agreed Adjustments shall be final and binding as the “Advantage Reimbursement
Revenue Report” for purposes of this Agreement.


(e)           If any objections raised by Seller are not resolved by Agreed
Adjustments within the 10-day period referred to in Section 2.4(d), then Buyer
and Seller shall promptly submit the objections that are then unresolved to the
Accounting Firm (as defined in Section 2.3(d)), and the Accounting Firm shall be
directed by Buyer and Seller to resolve the unresolved objections (based solely
on the presentations by Buyer and by Seller as to whether any disputed items or
amounts had been determined in a manner consistent with GAAP and its
consideration of only those items or amounts in the Preliminary Revenue Report
as to which Seller has objected) as promptly as practicable and to deliver
written notice to each of Buyer and Seller setting forth its resolution of the
disputed items or amounts.  The Preliminary Revenue Report after giving effect
to any Agreed Adjustments and to the resolution of disputed matters by the
Accounting Firm, shall be final and binding as the “Advantage Reimbursement
Revenue Reportfor purposes of this Agreement..


(f)           The parties hereto shall make available to Buyer, Seller and, if
applicable, the Accounting Firm, such books, records and other information
(including work papers) as any of the foregoing may reasonably request to
prepare or review the Preliminary Revenue Report, the calculation of the
Combined Incremental Revenue Payment or any matters submitted to the Accounting
Firm.  With respect to matters submitted to the Accounting Firm under this
Section 2.4, the fees and expenses of the Accounting Firm shall be borne by the
party (either Buyer or Seller) whose calculation of the Combined Incremental
Revenue Payment is further from the calculation of the Combined Incremental
Revenue Payment as determined by the Accounting Firm.  If the respective
calculations of Buyer and Seller are equally close to the calculation of the
Combined Incremental Revenue Payment as determined by the Accounting Firm, then
the fees and expenses of the Accounting Firm shall be borne equally, half by
Buyer and half by Seller.

 
 

--------------------------------------------------------------------------------

 

(g)           Promptly (but not later than 10 days) after the later to occur of
(i) the Advantage Reimbursement Revenue Report being finalized pursuant to this
Section 2.4, and (ii) the Healthcare Automation Revenue Report being finalized
pursuant to Section 2.4 of the Healthcare Automation APA, Buyer shall pay to
Seller, by wire transfer of immediately available funds, an amount equal to the
product of (A) the Pro Rata Fraction, multiplied by (B) the amount by which (1)
the Combined Incremental Revenue Payment, exceeds (2) the Combined Credit
Amount, calculated in the manner described below:


 
(A)
The Combined Incremental Revenue Payment shall be $650,000, if the Combined
Revenue is equal to or greater than $6,375,000, but less than or equal to
$6,750,000.



 
(B)
The Combined Incremental Revenue Payment shall be $1,500,000, if the Combined
Revenue is greater than $6,750,001.



Any payment required to be made by Buyer to Seller pursuant to this
Section 2.4(g) shall be referred to herein as the “Advantage Reimbursement
Incremental Revenue Payment.”  In no event shall the sum of the Advantage
Reimbursement Incremental Revenue Payment and the Healthcare Automation
Incremental Revenue Payment (as defined in the Healthcare Automation APA) exceed
$650,000 if the Combined Revenue is equal to or greater than $6,375,000, but
less than or equal to $6,750,000, and in no event shall the sum of the Advantage
Reimbursement Incremental Revenue Payment and the Healthcare Automation
Incremental Revenue Payment exceed $1,500,000 if the Combined Revenue is greater
than $6,750,001.


(h)           Until the date that is 10 days after the payment of the Advantage
Reimbursement Incremental Revenue Payment to Seller, if any, Buyer covenants and
agrees to maintain separate books and records in order to allow the Buyer and
Seller to accurately calculate Revenue and the Advantage Reimbursement
Incremental Revenue Payment.


2.5.         Allocation of Purchase Price.  The Advantage Reimbursement Purchase
Price shall be allocated $25,000 to tangible assets and the remainder to all of
the other purchased assets and covenants set forth herein.  The parties agree
that the allocations set forth in this Section 2.5 shall be used by them and
respected for all purposes including, without limitation, income tax purposes,
if in conformance with the rules and regulations of the Internal Revenue Code of
1986, as amended (the “Code”), and that the parties shall follow such
allocations for all reporting purposes including, without limitation, Form 8594
to be filed pursuant to the Code.


ARTICLE III


ASSUMPTION OF LIABILITIES


3.1.          Liabilities to be Assumed by Buyer.  At the Closing, Buyer shall
assume and agree to perform and discharge when and as due the following
liabilities and obligations, and no others (the “Assumed Liabilities”):


(a)           all liabilities and obligations that arise in connection with the
operation of the Business by Buyer after the Closing Date;


(b)           all liabilities and obligations of Seller to be paid or performed
after the Closing Date arising in the ordinary course of the Business pursuant
to any of the Assumed Contracts, except (i) to the extent such liabilities and
obligations, but for a breach or default by Seller, would have been paid,
performed or otherwise discharged on or prior to the Closing Date or (ii) to the
extent the same arise out of any breach of contract, breach of warranty, tort,
infringement or violation of law; and

 
 

--------------------------------------------------------------------------------

 

(c)           All (i) trade payables of Seller, (ii) deferred revenue of Seller
and (iii) liabilities associated with Seller “paid time off,” provided that
Buyer shall only be required to assume liabilities referenced in clauses (i) –
(iii) that were incurred by Seller in the ordinary course of the Business and
that are not in excess of the amount of such liabilities traditionally incurred
by Seller in Seller’s past operation of the Business.


3.2.         Liabilities of Seller Not Assumed.  Except as specifically provided
in Section 3.1 hereof, Buyer shall not assume, or in any way become liable for,
any liabilities or obligations of Seller, either of the Shareholders, or the
Business of any kind or nature, whether accrued, absolute, contingent or
otherwise, or whether due or to become due, or otherwise, whether known or
unknown, arising out of events, transactions or facts which shall have occurred,
arisen or existed on or prior to the Closing Date, which liabilities and
obligations, if ever in existence, shall continue to be liabilities and
obligations of Seller or either of the Shareholders, as the case may be.


ARTICLE IV


CLOSING


4.1.         Closing Date.  The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place at such place as is mutually
agreeable to Buyer and Seller, which may include closing via mail, at 10:00 a.m.
local time, with a closing date ofDecember 15, 2009, or such other date and time
as is mutually agreeable to Buyer and Seller (the “Closing Date”).  The Closing
shall be deemed to have become effective as of the close of business on the
Closing Date.


4.2.         Payment of Estimated Initial Purchase Price.  At the Closing, Buyer
shall pay to Seller the Estimated Initial Purchase Price less the aggregate ARI
Unassigned Contract Holdback Amount (as defined in Section 8.4, if
applicable, by wire transfer of immediately available funds to a bank account in
the United States specified by Seller in writing to Buyer at least two business
days prior to the Closing.


4.3.         Buyer’s Additional Deliveries.  At the Closing, Buyer shall deliver
to Seller all of the following:


(a)           a certificate of the secretary or an assistant secretary of Buyer,
dated the Closing Date, in form and substance reasonably satisfactory to Seller,
as to: (i) the resolutions of the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby; and (ii) the incumbency and signature of the officer(s) of
Buyer executing this Agreement;


(b)           the certificate of Buyer contemplated by Section 9.1, duly
executed by an authorized officer of Buyer;


(c)           the Assignment and Assumption Agreement (as defined in
Section 4.4(g)) duly executed by Buyer;

 
 

--------------------------------------------------------------------------------

 

(d)           the Indemnification Agreement (as defined in Section 4.4(i)), duly
executed by Buyer and Mediware Information Systems, Inc.;


(e)           the Employment Agreement in the form attached hereto as Exhibits
E, duly executed by Buyer


(f)           .


4.4.         Seller’s Deliveries.  At the Closing, Seller shall deliver to Buyer
all of the following:


(a)           a copy of the Articles of Organization of Seller certified as of a
recent date by the Secretary of the Commonwealth of Massachusetts;


(b)           a certificate of good standing of Seller issued as of a recent
date by the Secretary of the Commonwealth of Massachusetts;


(c)           a certificate of the Chief Executive Officer of Seller, dated the
Closing Date, in form and substance reasonably satisfactory to Buyer, as to: (i)
no amendments to the Articles of Organization of Seller since a specified date;
(ii) the Bylaws of Seller; (iii) the resolutions of the Shareholders and board
of directors of Seller authorizing the execution, delivery and performance of
this Agreement and the transactions contemplated hereby; and (iv) incumbency and
signature of the officer of Seller executing this Agreement;


(d)           the certificates of Seller and each of the Shareholders
contemplated by Sections 8.1 and 8.2, duly executed by an authorized officer of
Seller and each of the Shareholders, respectively;


(e)           the Bill of Sale, in the form attached hereto as Exhibit A (the
“Bill of Sale”) duly executed by Seller;


(f)            the General Assignment, in the form attached hereto as Exhibit B
(the “General Assignment”) duly executed by Seller.


(g)           the Assignment and Assumption Agreement, in the form attached
hereto as Exhibit C (the “Assignment and Assumption Agreement”) duly executed by
Seller;


(h)           all consents, waivers or approvals obtained by Seller with respect
to the Purchased Assets, the Advantage Reimbursement Performed Contracts or the
consummation of the transactions contemplated by this Agreement;


(i)            the Indemnification Agreement, in the form attached hereto as
Exhibit D (the “Indemnification Agreement”), duly executed by Seller, Healthcare
Automation, Pereira and Belhumeur.


(j)            certificates of title or origin (or like documents) with respect
to any equipment included in the Purchased Assets for which a certificate of
title or origin is required in order to transfer title;

 
 

--------------------------------------------------------------------------------

 

(k)           assignments, in recordable form, with respect to each of the
Copyrights, Patents, and trademarks included in the Purchased Assets, duly
executed by Seller and in form and substance reasonably satisfactory to Buyer;


(l)            evidence, in form and substance reasonably satisfactory to Buyer,
of the release of all Liens on the Purchased Assets;


(m)           an opinion of Seller’s legal counsel, dated the Closing Date, in
the form of Exhibit E hereto;


(n)           tax clearance certificates from the Commonwealth of Massachusetts,
which shows that Buyer is not required to withhold any portion of the Advantage
Reimbursement Purchase Price to satisfy any unpaid tax liabilities of Seller;


(o)           the Employment Agreement in the form attached hereto as Exhibits
E, duly executed by Buyer;


(p)           such other bills of sale, assignments and other instruments of
transfer or conveyance as Buyer may reasonably request or as may be otherwise
necessary to evidence and effect the sale, assignment, transfer, conveyance and
delivery of the Purchased Assets to Buyer; and


(q)           the Domain Name Transfer Agreement, in the form attached hereto as
Exhibit G (the “Domain Agreement”) duly executed by Seller.


(q)


4.5.          Further Assurances.  If at any time after the Closing Date Buyer
shall consider or be advised that any further deeds, assignments or assurances
in law or any other acts are necessary, desirable or proper to (a) vest, perfect
or confirm, of record or otherwise, in Buyer, the title to the Purchased Assets,
(b) complete the assignment of the Advantage Reimbursement Performed Contracts
to Buyer or (c) otherwise carry out the purposes of this Agreement, Seller and
each of the Shareholders agree that they shall execute and deliver all such
deeds, assignments and assurances in law and do all acts reasonably necessary,
desirable or proper to vest, perfect and confirm title to such Purchased Assets
in Buyer, complete the assignment of the Advantage Reimbursement Performed
Contracts to Buyer and otherwise to carry out the purposes of this Agreement and
the transactions contemplated by this Agreement and the expense of the foregoing
shall be borne as provided in Section 13.3 hereof.  In addition, from and after
the Closing Date, Seller will promptly deliver or cause to be delivered to Buyer
all payments received by or on account of Seller to which Buyer is entitled
hereunder, and Buyer will promptly deliver or cause to be delivered to Seller
all payments received by or on account of Buyer to which Seller is entitled
hereunder, in either case within 30 days of receipt by the party not entitled
thereto.

 
 

--------------------------------------------------------------------------------

 

ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SELLER AND THE SHAREHOLDERS


Seller and each of the Shareholders, jointly and severally, represent and
warrant to Buyer as follows:


5.1.          Organization of Seller.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts, with full power and authority to enter into this Agreement and to
perform its obligations hereunder.  Seller is not required to qualify, and has
not qualified, as a foreign corporation in any jurisdiction.  Seller has full
corporate power and authority to own or lease and to operate and use the
Purchased Assets and to carry on the Business as now conducted.


5.2.          Authorization, Execution and Enforceability.  This Agreement and
each other certificate, agreement, document or instrument to be executed and
delivered by Seller or either of the Shareholders in connection with the
transactions contemplated by this Agreement (collectively, the “Seller Ancillary
Documents”) have been duly executed and delivered by Seller and each of the
Shareholders and constitute the valid and legally binding agreements of Seller
and each of the Shareholders, as the case may be, enforceable against Seller and
each of the Shareholders in accordance with their respective terms.  The
execution, delivery and performance of this Agreement and the Seller Ancillary
Documents and the consummation of the transactions contemplated by this
Agreement and the Seller Ancillary Documents have been duly authorized by all
necessary corporate action on the part of Seller.


5.3.          Absence of Restrictions and Conflicts.  Except as disclosed in
Schedule 5.3, the execution, delivery and performance of this Agreement and the
Seller Ancillary Documents, the consummation of the transactions contemplated by
this Agreement and the Seller Ancillary Documents and the fulfillment of and
compliance with the terms and conditions of this Agreement and the Seller
Ancillary Documents do not, (a) conflict with or result in any breach of any
term or provision of the formation documents of Seller, (b) with or without the
passing of time or the giving of notice or both, violate or conflict with,
constitute a breach of or default (or give rise to any right of termination,
amendment or cancellation) under, result in the loss of any benefit under or
permit the acceleration of any obligation under, any Assumed Contract or result
in the creation of any Lien on any of the Purchased Assets pursuant to, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, contract, agreement or other obligation to which Seller or
either of the Shareholders is a party or by which any of their properties or
assets may be bound, or (c) violate any judgment, decree or order of any
Governmental Authority (as defined below) to which Seller is a party or by which
Seller, either of the Shareholders or any of their respective properties is
bound or any statute, law, rule or regulation applicable to Seller or either of
the Shareholders.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, arbitrator, governmental
agency or public or regulatory unit, agency, body or authority of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision thereof (each a “Governmental Authority”) with
respect to Seller or either of the Shareholders is required in connection with
the execution, delivery or performance of this Agreement or the Seller Ancillary
Documents by Seller or either of the Shareholders, or the consummation of the
transactions contemplated by this Agreement or the Seller Ancillary Documents by
Seller or either of the Shareholders.

 
 

--------------------------------------------------------------------------------

 

5.4.           No Interest in Other Entities.  The Purchased Assets do not
include, and Seller does not own, any equity interest (by stock ownership,
partnership interest, limited liability company interest, joint venture interest
or otherwise) in any other corporation, partnership, limited liability company,
joint venture, firm, association or business enterprise.


5.5.           Ownership of Assets and Related Matters.


(a)           Real Property.  The Purchased Assets do not include and Seller
does not own, any real property.  Schedule 5.5(a) sets forth a list and brief
description of each lease or similar agreement (showing the parties thereto,
annual rental, expiration date, renewal and purchase options, if any, the
improvements thereon, the uses being made thereof, and the location and the
legal description of the real property covered by such lease or other agreement)
(“Real Property Leases”) under which Seller is lessee of, or holds or operates,
any real property owned by any third party (the “Leased Real Property”).  Except
as set forth in such Schedule, Seller has the right to quiet enjoyment of all
the Leased Real Property for the full term of the lease or similar agreement
(and any renewal option related thereto) relating thereto, and the leasehold or
other interest of Seller in the Leased Real Property is not subject or
subordinate to any Liens.  Neither the whole nor any part of any real property
leased, used or occupied by Seller is subject to any pending suit for
condemnation or other taking by any Governmental Authority, and, to the
knowledge of Seller, no such condemnation or other taking is threatened or
contemplated.


(b)           Personal Property Leases.  Schedule 5.5(a) sets forth a correct
and complete list of all leases and agreements of Seller granting Seller
possession of or rights to personal property (the “Personal Property
Leases”).  Seller has heretofore delivered to Buyer correct and complete copies
of all the Personal Property Leases.  Except as otherwise noted on Schedule
5.5(a), all of the Personal Property Leases are valid and enforceable in all
respects in accordance with their respective terms with respect to Seller and,
to the knowledge of Seller, any other party thereto.  Except as otherwise noted
in Schedule 5.5(a), there is not, with respect to the Personal Property Leases,
any existing default, or event of default, or event which with or without due
notice or lapse of time or both would constitute a default or an event of
default, on the part of Seller or, to the knowledge of Seller, any other party
thereto.  Seller has peaceful and undisturbed physical possession of all
equipment and other assets that are covered by the Personal Property Leases.


(c)           No Third Party Options.  There are no existing agreements,
options, commitments or rights with, of or to any Person (other than Buyer
pursuant to this Agreement) to acquire any assets, properties or rights included
in the Purchased Assets or any interest therein.


(d)           Ownership; Sufficiency of Assets.  Seller has, and will transfer
to Buyer on the Closing Date, good and valid, legal and beneficial title to the
Purchased Assets, free and clear of all mortgages, liens, pledges, security
interests, charges, easements, leases, subleases, licenses and other occupancy
arrangements, covenants, rights of way, options, claims, restrictions, or
encumbrances of any kind other than the Assumed Liabilities (collectively,
“Liens”).  The Purchased Assets constitute all the assets and properties used by
Seller, and necessary to permit Buyer to conduct the operations of the Business
in accordance with the past practices of Seller.

 
 

--------------------------------------------------------------------------------

 

(e)           Accounts Receivable.  Seller has delivered to Buyer a schedule of
Seller’s accounts receivable as of October 31, 2009 (the “Receivables”) showing
the amount of each receivable and an aging of amounts due thereunder, which
schedule is true and complete as of that date.  Except as set forth in Schedule
5.5(e), to the knowledge of Seller, the debtors to which the Receivables relate
are not in or subject to a bankruptcy or insolvency proceeding, and none of the
Receivables have been made subject to an assignment for the benefit of
creditors.  All of the Receivables (i) arose from bona fide transactions in the
ordinary course of business, (ii) have been executed on terms consistent with
Seller’s past practice and (iii) are valid, existing and collectible within 90
days without resort to legal proceedings or collection agencies, (iv) represent
monies due for services rendered in the ordinary course of business and (v) are
not subject to any refunds or , except as set forth in Schedule
5.5(e),  adjustments or any defenses, rights of set-off, assignment,
restrictions, security interests or other encumbrances.  Except as set forth in
Schedule 5.5(e), all of the Receivables are current, and there are no disputes
regarding the collectibility of any such Receivables.  None of the Receivables
have been factored, pledged, turned over for collection or assigned to any
Person.


(f)            Condition of Tangible Assets.  Except as set forth on Schedule
5.5(f), the Tangible Assets included in the Purchased Assets are in good
operating condition (which is sufficient for the Business to continue to operate
as it has operated prior to the Closing Date), ordinary wear and tear excepted.


(g)           The quantity of all such equipment and tangible property included
in the Purchased Assets are reasonable and customary for the Business.


5.6.          Financial Statements; Undisclosed Liabilities.  Schedule 5.6
contains (i) the unaudited balance sheet of Seller as of December 31, 2008 (the
“Balance Sheet Date”) and the related statement of income for the year then
ended, and (ii) the unaudited balance sheet of Seller as of October 31, 2009
(the “Interim Balance Sheet”) and the related year-to-date statement of income,
in each case together with the appropriate notes, if any, to such financial
statements.  Except as set forth therein or in the notes thereto, such balance
sheets and statements of income (collectively, the “Financial Statements”) have
been prepared consistently with the past practices of Seller, and such balance
sheets and related statements of income present fairly the financial position
and results of operations of the Seller as of their respective dates and for the
respective periods covered thereby.  Seller does not have any liabilities or
obligations (direct or indirect, contingent or absolute, matured or unmatured)
of any nature whatsoever, whether arising out of contract, tort, statute or
otherwise, which are not (A) reflected, reserved against or given effect to in
the Interim Balance Sheet or (B) set forth in Schedule 5.6.


5.7.           Operations Since Balance Sheet Date.  Except as set forth in
Schedule 5.7, since the Balance Sheet Date, Seller has conducted the Business
only in the ordinary course and in conformity with past practice and there has
been (i) no damage, destruction, loss or claim, whether or not covered by
insurance, or condemnation or other taking adversely affecting any of the
Purchased Assets; and (ii) no material adverse effect on the financial
condition, operations, or results of operations of the Business, taken as a
whole.


5.8.          Legal Proceedings.  Except as set forth in Schedule 5.8, there are
no suits, actions, claims, proceedings or investigations (collectively,
“Proceedings”) pending or, to the knowledge of Seller, threatened against,
relating to or involving Seller, the Business, or any of Seller’s officers or
directors (acting in their capacity as such) before any Governmental Authority
nor, to the knowledge of Seller, is there any basis for any such
Proceeding.  There is no judgment, decree, injunction, citation, settlement
agreement, rule or order of any Governmental Authority outstanding against
Seller.

 
 

--------------------------------------------------------------------------------

 

5.9.          Licenses, Permits and Compliance with Law.  Schedule 5.9 is a true
and complete list of all notifications, licenses, permits (including
environmental, construction and operation permits), franchises, certificates,
approvals, exemptions, classifications, registrations and other similar
documents and authorizations, and applications therefor issued by, or submitted
by Seller to, any Governmental Authority (collectively, the “Permits”) relating
to the conduct of the Business.  Seller owns or possesses all of the Permits
necessary to carry on the Business as currently conducted and as presently
proposed to be conducted, each of which is reflected on Schedule 5.9.  Except as
set forth in Schedule 5.9, each of the Permits is valid, subsisting and in full
force and effect and may be assigned and transferred to Buyer in accordance with
this Agreement and will continue in full force and effect thereafter, in each
case without (x) the occurrence of any breach, default or forfeiture of rights
thereunder, or (y) the consent, approval, or act of, or the making of any filing
with, any Governmental Authority.  The execution, delivery, and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not adversely affect any Permit.  Seller has taken all necessary action to
maintain each Permit.  No loss or expiration of any Permit is threatened,
pending, or reasonably foreseeable (other than expiration upon the end of any
term).  Except as set forth in Schedule 5.9, Seller is (and has been at all
times during the past five years) in compliance with all applicable laws
(including all laws and regulations under Title XVIII of the Social Security Act
(Medicare) (“Medicare”), Title XIX of the Social Security Act (Medicaid)
(“Medicaid”) and Title XXI of the Social Security Act (The State Children’s
Health Insurance Program), and all applicable laws relating to privacy, zoning,
environmental matters and the safety and health of employees), ordinances,
regulations and orders of all Governmental Authorities.  Without limiting the
foregoing and in connection with the billing services provided, Seller’s billing
and collection agreements, arrangements and practices comply with applicable
law.  Neither Seller, nor any of officers, employees or other contracted staff
(collectively referred to in this paragraph as “employees”) has been or is about
to be excluded from participation in any Federal Health Care Program (as defined
herein). The listing of Seller or any of its employees on (a) the United States
Department of Health and Human Services Office of Inspector General’s List of
Excluded Individuals/Entities, (b) the United States General Services
Administration’s Lists of Parties Excluded From USA Federal Procurement &
Nonprocurement Programs, (c) any state Medicaid exclusion list, or (d) the
Office of Foreign Assets Control’s Specially Designated Nationals and Blocked
Persons list, shall constitute “exclusion” for purposes of this paragraph.  For
the purpose of this paragraph, the term "Federal Health Care Program" means the
Medicare program, the Medicaid program, TRICARE, any health care program of the
Department of Veterans Affairs, the Maternal and Child Health Services Block
Grant program, any state social services block grant program, any state
children’s health insurance program, or any similar program.


5.10.        Assumed Contracts.  Schedule 5.10(a) sets forth, as of the Closing
Date, (a) a complete and correct list, organized by type of agreement, of all
contracts (including Real Property Leases and Personal Property Leases) to which
Seller is a party and which are currently in effect and (b) a complete and
correct list of all consents or notices required to be obtained or given under
the contracts listed on Schedule 5.10 in connection with this
Agreement.  Schedule 5.10(b) sets forth, as of the Closing Date, all the
Advantage Reimbursement Performed Contracts, and (b) a complete and correct list
of all consents or notices required to be obtained or given under the contracts
listed on Schedule 5.10(b) in connection with this Agreement.  Complete and
correct copies of all Assumed Contracts have been delivered to Buyer.  The
Assumed Contracts are in full force and effect and are valid and enforceable in
accordance with their respective terms with respect to Seller and, to the
knowledge of Seller, each other party thereto.  Seller has fully performed under
each of the Advantage Reimbursement Performed Contracts as if Seller had been a
party to each such agreement in lieu of Healthcare Automation, and each of the
Advantage Reimbursement Performed Contracts is in full force and effect and, to
the knowledge of Seller, enforceable in accordance with their respective terms
against  each other party thereto.  Except as set forth in Schedule 5.10, there
is not, with respect to the Assumed Contracts and the Advantage Reimbursement
Performed Contracts, any existing default, or event of default, or event which
with or without due notice or lapse of time or both would constitute a default
or event of default, on the part of Seller or, to the knowledge of Seller, any
other party thereto.  As used in this Agreement, the term “Assumed Contracts”
shall mean all contracts listed in Schedule 5.10 (unless otherwise indicated
thereon), which schedule is organized by type of agreement.

 
 

--------------------------------------------------------------------------------

 

5.11.       Taxes.  Seller has filed when due or within proper extensions of
time all federal, state, and local tax returns and reports required to be filed
by Seller or with respect to the Business, and Seller has paid when due or
within proper extensions of time all federal, state and local taxes due with
respect to the income, employment, sales, operations, or properties of Seller.


5.12.        Employees.  Schedule 5.12 contains a true and complete list of all
of Seller Personnel (as defined in Section 5.13(a)) as of the date hereof who
have performed services attributable to the Business, specifying their annual
salary, hourly wages, scheduled hours to work per week, position, status, length
of service, location of employment, consulting or other independent contractor
fees and the allocation of amounts paid and other benefits provided to each of
them, respectively, together with an appropriate notation next to the name of
any such employee on such list who is subject to any written employment
agreement or any other written term sheet or other document describing the terms
and/or conditions of employment of such employee or of the rendering of services
by such independent contractor.  Seller has received no claim from any
Governmental Authority to the effect that it has improperly classified as an
independent contractor any Person named on Schedule 5.12.  Seller has made no
verbal commitments to any such officers, employees or former employees,
consultants or independent contractors with respect to compensation, promotion,
retention, termination, severance or similar matters in connection with the
transactions contemplated by this Agreement or otherwise.  Except as indicated
on Schedule 5.12, all employees of Seller are actively at work on the date
hereof.


5.13.        Employee Benefit Plans.  Except as set forth in Schedule 5.13:


(a)           There are no deferred compensation, incentive compensation, equity
compensation plans, “welfare” plans, funds or programs (within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), “pension” plans, funds or programs (within the meaning of
Section 3(2) of ERISA), other employee benefit plans, funds, programs,
agreements or arrangements, in any case, that are sponsored, maintained or
contributed to or required to be contributed to by Seller or by any trade or
business, whether or not incorporated (an “ERISA Affiliate”), that together with
Seller would be deemed a “single employer” within the meaning of Section 4001(b)
of ERISA, or to which Seller or an ERISA Affiliate is party, whether written or
oral, for the benefit of any employee (whether full-time, part-time or
otherwise) or former employee of Seller (individually, a “Benefit Plan,” and
collectively, the “Benefit Plans”) that would in any way require or bind Buyer
to make any payments to any employee or contractor, or former employee or
contractor, of Seller (collectively, “Seller Personnel”) in connection with
Buyer’s hiring of or engaging any such Seller Personnel under any circumstances.

 
 

--------------------------------------------------------------------------------

 

(b)           There are no employment, termination, retention, change in control
or severance agreements to which Seller or an ERISA Affiliate is a party,
whether written or oral, for the benefit of any employee or former employee of
Seller (“Employment Contracts”) that would in any way require or bind Buyer to
make any payments to any Seller Personnel in connection with Buyer’s hiring of
or engaging any such Seller Personnel under any circumstances.


(c)           No liability under Title IV or Section 302 of ERISA has been
incurred by Seller or an ERISA Affiliate that has not been satisfied in full,
and no condition exists that presents a risk to Buyer or any ERISA Affiliate of
incurring any such liability that would in any way require or bind Buyer to make
any payments to any Seller Personnel in connection with Buyer’s hiring of or
engaging any such Seller Personnel under any circumstances.


(d)           No Benefit Plan is a “multiemployer pension plan,” as defined in
Section 3(37) of ERISA, nor is any Benefit Plan a plan described in Section
4063(a) of ERISA that would in any way require or bind Buyer to make any
payments to any Seller Personnel in connection with Buyer’s hiring of or
engaging any such Seller Personnel under any circumstances.


(e)           The consummation of the transactions contemplated by this
Agreement will not, either alone or in combination with another event, (i)
entitle any current or former employee or officer of Seller to severance pay,
unemployment compensation or any other payment, or (ii) accelerate the time of
payment or vesting, or increase the amount of compensation due any such employee
or officer.


(f)           There are no Benefit Plans or Employment Contracts that provide
medical, surgical, hospitalization, death or similar benefits (whether or not
insured) for employees or former employees of Seller for periods extending
beyond their retirement or other termination of service, other than (i) coverage
mandated by applicable law, (ii) death benefits under any “pension plan,” or
(iii) benefits the full cost of which is borne by the current or former employee
(or his beneficiary).


5.14.       Labor Relations.  Except as set forth in Schedule 5.14:


(a)           Seller has engaged in no unfair labor practice within the meaning
of the National Labor Relations Act or state law equivalent, and there exists no
pending or, to the knowledge of Seller, threatened unfair labor practice charges
or race, color, religion, sex, national origin, age or disability discrimination
charges against Seller before any board, department, commission or agency;


(b)           there are no existing or, to the knowledge of Seller, threatened
(i) labor strikes, (ii) grievances, (iii) representation questions respecting
any employees of Seller, or (iv) arbitration procedures arising out of or under
any union contract covering employees of Seller; and


(c)           Seller is not a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by Seller.

 
 

--------------------------------------------------------------------------------

 

5.15.       Insurance.  Schedule 5.15 sets forth a correct and complete list of
current insurance policies and coverages carried by or for the benefit of
Seller.  All such policies are in full force and effect and all premiums due and
payable in respect thereof have been paid.  Since the respective dates of such
policies, no notice of cancellation or non-renewal with respect to any such
policy has been received by Seller.  Schedule 5.15 sets forth a list of all
pending claims with respect to all such policies.


5.16.       Intellectual Property.


(a)           Definition of Intellectual Property.  The term “Intellectual
Property” means:


(i)           all business names, trade names, registered and unregistered
trademarks (including common law marks), trade dress, service marks, and
Internet domain names, URLs, and IP addresses (including all goodwill therein,
and all U.S. federal, state and foreign registrations with respect to any of the
foregoing, and applications for registration of any of the foregoing)
(collectively, “Marks”);


(ii)           all patents (including all reissues, divisions, continuations,
continuations in part, and extensions thereof), design rights, patent
applications, and file histories (collectively, “Patents”);


(iii)           all copyrights, whether or not registered, in both published and
unpublished works (including all U.S. and foreign registrations and applications
for registration of the foregoing) and moral rights thereof (collectively,
“Copyrights”);


(iv)           all software (in all forms and in all media) of any computing
device, including (A) any and all software implementations of algorithms, models
and methodologies, (B) software under development, (C) software that has been
sunset or no longer being supported or enhanced, (D) the computer software
supporting any Internet site(s), (E) software used to develop other software or
internet sites, and (F) software for internal operations (collectively,
“Software”);


(v)           all data, compilations of data and databases (in all forms and in
all media), and all database rights therein (collectively, “Data Rights”);


(vi)           all descriptions, flow-charts, work product, programmers’ notes,
schematics, specifications, project plans, listing, scripts, software tools,
release notes, logic diagrams, pseudocode, project reports, lists of third party
software, assembly, linking and compilation instructions, end user
documentation, IT personnel documentation, training materials, manuals, system
documentation and similar information suitable and sufficient to enable a person
possessing reasonable skill and expertise in computer software and information
technology to design, plan, organize, develop, install, build, load, operate,
support, maintain, modify, improve, correct errors to, enhance, and distribute
the Software and any databases containing Data (as defined in Section 5.16(n))
(collectively, “Documentation”); and


(vii)          all other know-how, Trade Secrets (as defined in Section 10.1),
Confidential Information (as defined in Section 10.1), customer lists, technical
documentation, technical information, data, technology, research records,
inventions, plans, ideas, drawings, schematics, compilations, devices, formulas,
designs, discoveries, prototypes, methods, techniques, processes, procedures,
programs, or codes, whether tangible or intangible.

 
 

--------------------------------------------------------------------------------

 

(b)           Ownership and Use of Intellectual Property.  Seller owns, or has
the right to use pursuant to licenses, sublicenses, agreements, or permissions,
all Intellectual Property used by the Business currently and as presently
proposed to be conducted.  The consummation of the transactions provided for
under this Agreement will not result in the loss or impairment of any such
Intellectual Property.  Each item of Intellectual Property used by the Business
will be owned or available for use by Buyer on identical terms and conditions
immediately subsequent to the Closing Date.  Seller has taken all necessary and
desirable actions to maintain and protect each item of Intellectual Property
used by the Business, including the making of all filings and recordations with
respect to such Intellectual Property as required in order to maintain and
protect its interests in such Intellectual Property.


(c)           Infringement of Third Party Intellectual Property Rights.  Seller
has not interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties.  Seller has not
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that Seller must license or refrain from using any Intellectual Property rights
of any third party).  Buyer will not interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties as a result of the continued operation of the Business
as conducted on the Closing Date and as presently proposed to be conducted.


(d)           Infringement of Seller Intellectual Property Rights.  To the
Seller’s knowledge, no third party (including any present or former employee,
consultant, or shareholder) has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of Seller.


(e)           Owned Intellectual Property.  Schedule 5.16(e) lists each Mark,
Patent and Copyright owned by Seller with respect to any of its Intellectual
Property used by the Business.  Seller has delivered to Buyer correct and
complete copies of all registrations or applications for such Marks, Patents and
Copyrights (as amended to date) and has made available to Buyer correct and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item.  Schedule 5.16(e) also identifies
all Software owned by Seller (whether or not the Copyright therein has been
registered).  With respect to each item of Intellectual Property required to be
identified in Schedule 5.16(e):


(i)            Seller possesses all right, title, and interest in and to the
item, free and clear of any and all Liens.


(ii)           The item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge.


(iii)           No action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or threatened which challenges the
legality, validity, enforceability, use, or ownership of the item.


(iv)           Seller is under no obligation to grant any right, license or
permission to use, or with respect to, any of the Intellectual Property other
than as set forth on Schedule 5.16(k).

 
 

--------------------------------------------------------------------------------

 

(v)           No (A) government funding; (B) facilities of a university,
college, other educational institution or research center; or (C) funding from
any Person (other than funds received in consideration for Seller’s capital
stock or ownership interests or from Customers (as defined in Section 5.19)) was
used in the development of the item.  To Seller’s knowledge, no current or
former employee, consultant or independent contractor of Seller, who was
involved in, or who contributed to, the creation or development of the item, has
performed services for the government, university, college or other educational
institution or research center during a period of time during which such
employee, consultant or independent contractor was also performing services for
Seller.


(f)           Patents.  With respect to the Patents required to be disclosed on
Schedule 5.16(e):


(i)           Each issued Patent is in compliance with all applicable
requirements (including the payment of filing, examination and maintenance fees
and proofs of working or use), and, except with respect to each application for
a Patent that has not yet been issued, is valid, subsisting, enforceable and in
full force and effect.


(ii)           No Patent has been or is now involved in any interference,
reissue, reexamination or opposition proceeding, there is no potentially
interfering patent or patent application of any third party; there are no
inventorship disputes with respect to the Patents concerning any named or
unnamed inventors; and the validity and scope of the rights under the Patents
and Seller’s rights and title thereto or rights therein have not been questioned
in any prior litigation, are not being questioned in any pending litigation, and
are not the subject of any threatened or proposed litigation (and Seller has not
received notice of any such threatened or proposed litigation).


(g)           Marks.  With respect to the Marks required to be disclosed on
Schedule 5.16(e):


(i)            All Marks that have been registered with the United States Patent
and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid, subsisting and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within one year after the date hereof.


(ii)            No Mark has been or is now involved in any opposition,
invalidation, or cancellation proceeding and no such action or proceeding is
threatened with respect to any of the Marks.


(iii)           All materials displaying the Marks bear the proper federal
registration notice where permitted or required by law.


(h)           Copyrights.  With respect to the Copyrights required to be
disclosed in Schedule 5.16(e), Seller is in compliance with all legal
requirements applicable to all registrations of the Copyrights, and all such
registrations of the Copyrights are valid, subsisting and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within one
year after the date hereof.  All works have been marked with appropriate
copyright notices.

 
 

--------------------------------------------------------------------------------

 

(i)            Software.  All Software owned, used or licensed by Seller
performs in accordance with its specifications in all material respects.  Such
Software operates without material malfunctions or design failures and does not
fail to provide the appropriate results when used; provided that Seller does not
represent that the Software is error free or operates without defects.  With
respect to the Software required to be identified on Schedule 5.16(e):


(i)            Such Software was either (A) developed by employees of Seller
within the scope of their employment or (B) developed by independent contractors
or consultants who have assigned all of their rights in and to the Software to
Seller pursuant to written agreements.


(ii)           Seller does not have any obligation to provide maintenance or
support services with respect to any such Software to any third party (except
with respect to those listed in Schedule 5.10).


(iii)           Except as identified in Schedule 5.16(i)(iii), Seller has not
entered into any source code escrow or similar arrangement under which a third
party does, or could in the future upon the occurrence of certain events, have
the right to obtain the source code for any such Software.


(iv)           The Documentation and source code for such Software has been
developed and is as  accurate in all material respects.  The source code and
Documentation relating to such Software (A) has at all times been maintained in
strict confidence, (B) has been disclosed only to employees who have a need to
know in connection with the performance of their duties to Seller, and who have
executed appropriate nondisclosure agreements as contemplated in Section
5.16(j)(ii) hereof, and (C) has not been disclosed to any third party not under
an obligation to maintain the confidential nature of such information.


(j)            Trade Secrets.


(i)            Seller has taken all reasonable precautions to protect the
secrecy, confidentiality, and value of its Trade Secrets.


(ii)           Seller has obtained or entered into written agreements with its
respective Seller Personnel and with third parties in connection with the
disclosure to, or use or appropriation by, Seller Personnel and third parties,
of Trade Secrets owned by Seller, restricting the use, disclosure or
appropriation of such Trade Secrets, and Seller does not know of any situation
involving such Seller Personnel or third party use, disclosure or appropriation
of any such Trade Secrets in which the lack of such written agreement is likely
to adversely affect the right of Seller to protect the Trade Secret from
unauthorized use or disclosure under applicable law.  True, correct and complete
copies of such agreements have been delivered to Buyer.


(k)           Licenses of Intellectual Property by Seller.  Schedule 5.16(k)
identifies and includes a brief summary of each license, agreement, or other
permission that Seller has granted to any third party other than customers with
respect to any of its Intellectual Property.  Seller has delivered to Buyer a
true, correct and complete copy of each such license, agreement, or permission
(as amended to date).  With respect to each license, agreement, or permission
required to be identified in Schedule 5.16(k):

 
 

--------------------------------------------------------------------------------

 

(i)           The license, sublicense, agreement, or permission is legal, valid,
binding, enforceable, and in full force and effect against the Seller and each
other party thereto.


(ii)           The license, sublicense, agreement, or permission will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated by
this Agreement.


(iii)           No party to the license, sublicense, agreement, or permission is
in breach or default, and no event has occurred which with notice or lapse of
time or both would constitute a breach or default or permit termination,
modification, or acceleration under the license, sublicense, agreement, or
permission.


(iv)           No party to the license, sublicense, agreement, or permission has
repudiated any provision thereof.


(l)            Licenses of Intellectual Property to Seller.  Schedule 5.16(l)
lists each item of Intellectual Property that any third party owns and that
Seller uses pursuant to licenses, sublicenses, agreements, or permissions (other
than commercially available Intellectual Property licensed via a “click-wrap” or
“shrink-wrap” license).  Seller has delivered to Buyer true, correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(as amended to date).  Schedule 5.16(l) includes a summary of any license fee,
royalty or other payment obligations of Seller under the applicable license,
sublicense, agreement, or permission.  With respect to each item of Intellectual
Property required to be identified in Schedule 5.16(l):


(i)            The license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect.


(ii)           The license, sublicense, agreement, or permission will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated by
this Agreement.


(iii)           No party to the license, sublicense, agreement, or permission is
in breach or default, and no event has occurred which with notice or lapse of
time or both would constitute a breach or default or permit termination,
modification, or acceleration under the license, sublicense, agreement, or
permission.


(iv)           No party to the license, sublicense, agreement, or permission has
repudiated any provision thereof.


(v)           With respect to each sublicense, to the knowledge of Seller, the
representations and warranties set forth in Section 5.16(k)(i) through (iv) are
true and correct with respect to the underlying license.


(vi)           To the knowledge of Seller, the underlying item of Intellectual
Property is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge.


(vii)         To the knowledge of Seller, no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand is pending or threatened that
challenges the legality, validity, or enforceability of the underlying item of
Intellectual Property.

 
 

--------------------------------------------------------------------------------

 

(viii)        Seller has granted no sublicense or similar right with respect to
the license, sublicense, agreement, or permission.


(m)           Royalties and other Payment Obligations.  Seller is not obligated
to make any payments by way of any royalties, fees or otherwise to any owner,
licensor or other claimant to any intellectual property rights for the
ownership, transfer or use thereof other than as expressly required under any
license, sublicense, agreement, or permission disclosed on Schedule 5.16(l).


(n)           Data.  The Data Rights and information used by Seller in providing
products or services, in keeping track of the financial and business
relationships between Seller and Customers and in managing the business of the
Business (collectively, the “Data”) (i) does not violate the privacy rights of
any Person, (ii) does not infringe upon, misappropriate, conflict with or
violate the Intellectual Property rights of any Person, (iii) was collected and
acquired in accordance with all applicable laws and agreements, and (iv) when
used by Seller, in the manner in which the Data was used prior to the date
hereof, does not violate any applicable law or agreement.  Seller has taken all
commercially reasonable steps to maintain the confidentiality and proprietary
nature of the Data.


(o)           Agreements with Employees.  All former and current employees of
Seller who have worked in or provided any services to the Business have executed
written agreements assigning to Seller all rights to any inventions,
improvements, works of authorship, discoveries, inventions, or information of
Seller.  True, correct and complete copies of such agreements have been
delivered to Buyer.  No employee of Seller who has worked in or provided any
services to the Business has entered into any agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign or disclose information concerning his
work to anyone other than Seller.

 
 

--------------------------------------------------------------------------------

 

5.17.       Code Quality.


(a)           Software.  Except as set forth on Schedule 5.17(a) (such Schedule
to set forth (i) the name of each such Software, (ii) how such Software is or
was used by Seller, (iii) whether such Software has been modified by or on
behalf of Seller, (iv) whether such Software has been delivered by Seller to
third parties and, if so, the identity of such third parties, (v) where such
Software was obtained, and (vi) a copy or true and correct reference to the
license under which such Software is licensed to Seller), none of the Software
marketed by Seller contains, comprises, incorporates, or combines, and is not
derived from or based on, any Open Source Software.  Seller is in compliance
with all of the terms and conditions of each license under which the Open Source
Software is distributed and/or licensed.  For the purposes of this Agreement,
“Open Source Software” means (1) any Software that contains, or is derived in
any manner (in whole or in part) from, any software that is distributed as free
software, open source software (e.g. Linux) or similar licensing or distribution
models; and/or (2) any Software that requires as a condition of use,
modification and/or distribution that such Software or other Software
incorporated into, derived from or distributed with such Software, or into which
such Software has been incorporated: (A) be disclosed or distributed in source
code form; (B) be licensed for the purpose of making derivative works; or (C) be
redistributable at no charge.  Open Source Software includes Software licensed
or distributed under any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following: GNU's General
Public License (GPL), GNU's Lesser/Library General Public License (LGPL), the
Artistic License (e.g., PERL), the Berkeley license (BSD), the Mozilla Public
License, the Netscape Public License, the Sun Community Source License (SCSL),
the Sun Industry Source License (SISL), and the Apache Software license.


(b)           Disabling Devices.  The Software owned by Seller, and, to the
knowledge of Seller, the Software described in Sections 5.16(k) and 5.16(l)
(other than Software owned by Seller), does not contain any virus, Trojan horse,
worm, time bomb, drop dead device, or other software routines (collectively,
“Virus”) designed (i) to permit unauthorized access by third parties, Seller or
Buyer, or (ii) to disable, delete, repossess, modify, damage, erase, or
otherwise interfere with or adversely affect the use and operation of such
Software and/or any data, hardware or other Software.  Prior to each delivery of
each version, revision, release, bug fix or other modification of Software to
its Customers, Seller has used industry standard measures to determine if such
Software contains any Viruses.


(c)           Building the Software.  Seller possesses and has separately stored
the source code and Documentation of each and every version and release of the
Software currently licensed to or used by Customers sufficient to allow each
such version and release to be assembled, linked and compiled into the actual
machine readable version and release used by each such Customer.


5.18.        Transactions with Affiliates.  Except as set forth on Schedule 5.18
or as expressly contemplated by this Agreement, no officer, director or
shareholder of Seller, or any Person with whom any such officer, director or
shareholder has any direct or indirect relation by blood, marriage, or adoption,
or any entity in which any such Person owns any beneficial interest (other than
a publicly held corporation whose stock is traded on a national securities
exchange and less than 5% of the stock of which is beneficially owned by all
such Persons in the aggregate) or any Affiliate of any of the foregoing, or any
current or former Affiliate of Seller has any interest in any contract,
arrangement, or understanding with, or relating to, the Business, the Purchased
Assets, the Advantage Reimbursement Performed Contracts or the Assumed
Liabilities.  For purposes of this Agreement, “Affiliate” of any specified
Person means any other Person directly or indirectly Controlling or Controlled
by or under direct or indirect common Control with such specified Person.  For
purposes of this definition, “Control,” “Controlling,” and “Controlled,” when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.  In addition, for
purposes of this definition, “Person” means any individual, corporation, limited
liability company, partnership, joint venture, trust, unincorporated
organization, Governmental Authority or similar entity.

 
 

--------------------------------------------------------------------------------

 

5.19.       Customer Relations.  Schedule 5.19 contains a complete and accurate
list, as of the date hereof, of the names and addresses of all of the current
customers of the Business (collectively, the “Customers”).  Seller maintains
good relations with each of its Customers, and, to the knowledge of Seller, no
event other than as listed in Schedule 5.19 has occurred that would constitute a
default, or event of default, or event which with or without due notice or lapse
of time or both would constitute a default or event of default or would
materially and adversely affect Seller’s relations with any such
Customer.  Except as set forth in Schedule 5.19, no Customer during the last 12
months has asserted a default, canceled, terminated or made any threat to assert
a default, cancel or otherwise terminate its contract or, in the case of
Customers, to decrease its usage of Seller’s services or products.  Seller has
received no notice and has no knowledge to the effect that any current Customer
may terminate or materially alter its business relations with Seller, as a
result of the past actions or inactions by Seller, as a result of the
transactions contemplated by this Agreement or otherwise.


5.20.       Nondisclosed Payments; Ethical Practices.  Neither Seller nor the
officers, directors, employees or shareholders of Seller has made or received
any payments not correctly categorized and fully disclosed in Seller’s books and
records in connection with or in any way relating to or affecting Seller or the
Business.  Neither Seller nor any representative thereof has offered or given,
and Seller has no knowledge of any Person that has offered or given on its
behalf, anything of value to:  (i) any official of a Governmental Authority, any
political party or official thereof, or any candidate for political office; (ii)
any Customer or member of any Governmental Authority; or (iii) any other Person,
in any such case while knowing or having reason to know that all or a portion of
such money or thing of value may be offered, given or promised, directly or
indirectly, to any Customer, member of any Governmental Authority or candidate
for political office for the purpose of the following: (x) influencing any
action or decision of such Person, in such Person’s official capacity, including
a decision to fail to perform such Person’s official function; (y) inducing such
Person to use such Person’s influence with any Governmental Authority or
instrumentality thereof to affect or influence any act or decision of such
Governmental Authority or instrumentality to assist Seller in obtaining or
retaining business for, or with, or directing business to, any Person; or (z)
where such payment would constitute a bribe, kickback or illegal or improper
payment to assist Seller in obtaining or retaining business for, or with, or
directing business to, any Person.


5.21.       Brokers, Finders and Investment Bankers.  Neither Seller nor either
of the Shareholders has employed any broker, finder, investment banker or other
intermediary or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees, finders’ fees or other similar fees in
connection with the transactions contemplated herein.


5.22.       Disclosure.  No representation, warranty or covenant made by Seller
or either of the Shareholders in this Agreement (including the schedules hereto)
contains an untrue statement of a material fact or omits to state a material
fact required to be stated herein or necessary to make the statements contained
herein, in light of the circumstances in which they were made, not misleading.

 
 

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “knowledge of Seller,” “Seller’s knowledge” and
any similar terms mean the actual knowledge, after reasonable inquiry, of
Belhumeur, Pereira, Jennifer Keiser or Jeanne Lugli.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:


6.1.         Organization, Power and Good Standing.  Buyer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has all requisite power and authority  to
own or hold under lease its properties and assets and to carry on its business
as now conducted.


6.2.         Authority.  Authorization, Execution and Enforceability.  This
Agreement and each other certificate, agreement, document or instrument to be
executed and delivered by Buyer in connection with the transactions contemplated
by this Agreement (collectively, the “Buyer Ancillary Documents”) have been duly
executed and delivered by Buyer and constitute the valid and legally binding
agreements of Buyer enforceable against Buyer in accordance with their
respective terms.  The execution, delivery and performance of this Agreement and
the Buyer Ancillary Documents and the consummation of the transactions
contemplated by this Agreement and the Buyer Ancillary Documents have been duly
authorized by all necessary corporate action on the part of Buyer.


6.3.         No Violation.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby (a) will constitute
a violation of, or be in conflict with, or result in a cancellation of, or
constitute a default under, or create (or cause the acceleration of the maturity
of) any debt, obligation or liability affecting, or result in the creation or
imposition of any security interest, lien, or other encumbrance upon, any of the
assets owned or used by Buyer under:  (i) any term or provision of the
Certificate of Formation or operating agreement (or other organic document) of
Buyer; (ii) any judgment, decree, order, regulation or rule of any court or
Governmental Authority applicable to Buyer; (iii) any statute or law applicable
to Buyer; or (iv) any contract, agreement, indenture, lease or other commitment
to which Buyer is a party or by which Buyer is bound; or (b) will cause any
material change in the rights or obligations of any party under any such
contract, agreement, indenture, lease or commitment.  No consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Authority with respect to Buyer is required in connection with the
execution, delivery or performance of this Agreement or the Buyer Ancillary
Documents by Buyer, or the consummation of the transactions contemplated by this
Agreement or the Buyer Ancillary Documents by Buyer.


6.4.         Disclosure.  No representation or warranty of Buyer made hereunder
or in any certificate, statement or other document delivered by or on behalf of
Buyer hereunder contains any untrue statement of material fact or omits to state
a material fact necessary in order to make the statements contained herein or
therein not misleading.


6.5.         Brokers, Finders and Investment Bankers.  Buyer has not employed
any broker, finder, investment banker or other intermediary or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees, finders’ fees or other similar fees in connection with the transactions
contemplated herein.

 
 

--------------------------------------------------------------------------------

 

ARTICLE VII


ACTION PRIOR TO THE CLOSING DATE


The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:


7.1.          Access to Information.  Seller shall afford the officers,
employees and authorized representatives of Buyer (including independent public
accountants and attorneys) reasonable access during normal business hours to the
offices, properties, employees and business and financial records (including
computer files, retrieval programs and similar documentation) and shall furnish
to Buyer or its authorized representatives such additional information
concerning the Purchased Assets, the Business and the operations of Seller as
shall be reasonably requested, including all such information as shall be
necessary to enable Buyer or its representatives to verify the accuracy of the
representations and warranties contained in this Agreement, to verify that the
covenants of Seller contained in this Agreement have been complied with and to
determine whether the conditions set forth in Article VIII have been
satisfied.  Buyer agrees that such investigation shall be conducted in such a
manner as not to interfere unreasonably with the operations of Seller.  No
investigation made by Buyer or its representatives hereunder shall affect the
representations and warranties of Seller and either of the Shareholders.


7.2.          Preserve Accuracy of Representations and Warranties; Notification
of Certain Matters.


(a)           Each party hereto shall refrain from taking or omitting to take
any action which would render any representation or warranty contained in
Article V or VI inaccurate as of the Closing Date.  Each party shall promptly
notify the other of any action, suit or proceeding that shall be instituted or
threatened against such party to restrain, prohibit or otherwise challenge the
legality of any transaction contemplated by this Agreement.


(b)           Seller will notify Buyer of (i) any material adverse change in the
condition of the Purchased Assets or the Business, (ii) any lawsuit, claim,
proceeding or investigation that is threatened, brought, asserted or commenced
against Seller, (iii) any notice or other communication from any third Person
alleging that the consent of such third Person is or may be required in
connection with the transactions contemplated by this Agreement, and (iv) any
material default under any Assumed Contract or event which, with notice or lapse
of time or both, would become such a default on or prior to the Closing Date and
of which Seller has knowledge.


7.3.         Consents of Third Parties.  Seller will act diligently and
reasonably in attempting to obtain, before the Closing Date, the consent,
approval or waiver, in form and substance reasonably satisfactory to Buyer, from
any party to any Assumed Contract or Advantage Reimbursement Performed Contract
required to be obtained to assign or transfer any such agreements to Buyer or to
otherwise satisfy the condition set forth in Section 8.4.  In connection with
the foregoing, Seller shall deliver to each party to any Assumed Contract,
within one business day following the date hereof, a notice of assignment
sufficient to effect the assignment of the Assumed Contract to Buyer following
the expiration of any applicable notice period.  Neither Seller nor Buyer shall
have any obligation to offer or pay any consideration in order to obtain any
such consents or approvals.  Seller shall not make any agreement or
understanding affecting the Purchased Assets or the Business as a condition for
obtaining any such consents or waivers except with the prior written consent of
Buyer.  During the period prior to the Closing Date, Buyer shall act diligently
and reasonably to cooperate with Seller in attempting to obtain the consents,
approvals and waivers contemplated by this Section 7.3.

 
 

--------------------------------------------------------------------------------

 

7.4.         Operations Prior to the Closing Date.  Seller shall operate and
carry on the Business only in the ordinary course and substantially as presently
operated.  Consistent with the foregoing, Seller shall keep and maintain the
Purchased Assets in good operating condition and repair and shall use its best
efforts consistent with good business practice to maintain the business
organization of Seller intact and to preserve the goodwill of the suppliers,
contractors, licensors, employees, customers, distributors and others having
business relations with Seller.  In connection therewith, Seller shall not
attempt to persuade any employee or agent of Seller to terminate his or her
relationship with Seller or not to commence employment with Buyer after the
Closing.  Seller shall continue to fully perform under the Advantage
Reimbursement Performed Contracts as if Seller had been a party to each such
agreement in lieu of Healthcare Automation.  Seller shall incur (i) trade
payables, (ii) deferred revenue and (iii) liabilities associated with Seller
“paid time off”, only in the ordinary course of the Business and only in amounts
that are not in excess of the amount of such liabilities traditionally incurred
by Seller in Seller’s past operation of the Business.


7.5.         Non-Solicitation.  During the period commencing on the date hereof
and continuing until the termination of this Agreement, neither the Seller nor
either of the Shareholders will provide or permit their respective
representatives (a) to provide any information with respect to Seller or the
Business to any Person who has identified itself as a prospective purchaser of
Seller or a prospective purchaser or licensor of any of Seller’s assets (other
than in the conduct of Seller’s Business in the ordinary course); (b) to solicit
or discuss any transaction relating to any sale, license (other than in the
ordinary conduct of Seller’s Business in the ordinary course) or change in
control of any of the capital stock, Business or assets of Seller, any merger of
Seller with or into any other entity, any corporate reorganization relating to
any or all of Seller or its assets or indebtedness or any other significant
corporate transaction involving Seller.  Seller and each of the Shareholders
each further agree to notify Buyer promptly if any third party makes any
proposal, offer, inquiry or contact with respect to any of the foregoing.


ARTICLE VIII


CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER


The obligations of Buyer under this Agreement shall, at the option of Buyer, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:


8.1.         No Misrepresentation or Breach of Covenants and Warranties.  There
shall have been no material breach by Seller or either of the Shareholders in
the performance of any of its covenants and agreements herein; each of the
representations and warranties of Seller and both of the Shareholders contained
or referred to herein shall be true and correct on the Closing Date as though
made on the Closing Date, except for changes therein specifically permitted by
this Agreement or resulting from any transaction expressly consented to in
writing by Buyer; and there shall have been delivered to Buyer a certificate to
such effect, dated the Closing Date, signed (i) on behalf of Seller by an
authorized officer of Seller, (ii) by each of the Shareholders.

 
 

--------------------------------------------------------------------------------

 

8.2.         No Changes or Destruction of Property.  Between the date hereof and
the Closing Date, there shall have been (a) no material adverse change in the
Purchased Assets, the Business of Seller or the operations, liabilities,
profits, prospects or condition (financial or otherwise) of Seller; (b) no
material adverse federal or state legislative or regulatory change affecting the
business of Seller or the Business; and (c) no material damage to the Purchased
Assets by fire, flood, casualty, act of God or the public enemy or other cause,
regardless of insurance coverage for such damage; and there shall have been
delivered to Buyer a certificate to such effect, dated the Closing Date and
signed (i) on behalf of Seller by an authorized officer of Seller, (ii) by each
of the Shareholders.


8.3.         No Restraint or Litigation.  No action, suit, investigation or
proceeding shall have been instituted or threatened to restrain or prohibit or
otherwise challenge the legality or validity of the transactions contemplated
hereby.


8.4.         Necessary Consents.


(a)           Other than as contemplated by 8.4(b) and subject to 8.4(c), Seller
shall have received all necessary consents to the transactions contemplated
hereby from the other parties to all contracts, leases, agreements and permits
to which Seller is a party, under which Seller performs or by which Seller or
any of the Purchased Assets is affected or are otherwise necessary to prevent a
material adverse change in the Purchased Assets, Seller, or in the
Business.  Other than as contemplated by Section 8.4(b) and 8.4(c), each of the
Assumed Contracts and the Advantage Reimbursement Performed Contracts shall have
been legally assigned to Buyer pursuant to its terms.


(b)           Notwithstanding anything in Section 8.4(a) and subject to Section
8.4(c), Seller shall not be required to have received prior to Closing consent
to assign all of the contracts set forth on Schedule 8.4(b).  At the Closing,
Seller shall identify each contract set forth on Schedule 8.4(b) for which
consent to assignment has not then been obtained (each an “ARI Unassigned
Contract”).   No ARI Unassigned Contract shall be considered an Assumed Contract
or a Purchased Asset until each consent relating to such ARI Unassigned Contract
is received and such ARI Unassigned Contract is  assigned .   As of the Closing,
(i) the amount payable by Buyer pursuant to Section 4.2 shall be reduced by
the  “ARI Unassigned Contract Holdback Amount”  which shall be an amount equal
to the aggregate Annual Value  (as identified on Schedule 8.4(b)) of the ARI
Unassigned Contracts  multiplied by 1.3; and (ii) Buyer and Seller shall enter
into a transition services agreement reasonably acceptable to both Buyer and
Seller which (A) requires Seller to continue to perform under the ARI Unassigned
Contracts until each has been assigned, and (B) provides Buyer with all economic
benefits relating to performance under the ARI Unassigned Contracts after the
Closing.  To the extent Buyer receives any amount under the transition services
agreement resulting from the performance of services by Seller under the ARI
Unassigned Contracts, Buyer shall promptly pay 25% of such amount to Seller and
such payment shall reduce the ARI Unassigned Contract Holdback Amount.


(c)           Notwithstanding anything to the contrary in Section 8.4(b),
neither Buyer nor Mediware Information Systems, Inc. shall be obligated to
perform their respective obligations hereunder (including closing the
transaction), if the aggregate Annual Value of the   ARI Unassigned Contracts
and the HAI Unassigned Contracts (as defined in the Healthcare Automation APA)
exceeds $341,209; provided that in no event will the aggregate of the ARI
Unassigned Contract Holdback Amount and the HAI Unassigned Contract  Holdback
Amount exceed $780,000.

 
 

--------------------------------------------------------------------------------

 

8.5.          Satisfactory Completion of Due Diligence.  Buyer shall have
completed Buyer’s due diligence review of Seller and the Business with results
that are satisfactory to Buyer as determined in Buyer’s sole discretion.


8.6.          Approval by Buyer’s Board of Directors.  The consummation of the
transactions contemplated by this Agreement shall have been approved by the
board of directors of Buyer.


8.7.          Closing Deliveries.  The delivery by Seller of each of the items
set forth in Section 4.4.


8.8.          Satisfaction of Healthcare Automation APA Conditions.  The
satisfaction of each of the conditions set forth in Sections 8.1 through 8.7 of
the Healthcare Automation APA.


8.9.          Assignment of Advantage Reimbursement Performed Contracts.  Seller
shall have caused Healthcare Automation to have conveyed, assigned, transferred
and delivered to Buyer, and Buyer shall have acquired from Healthcare
Automation, all of Healthcare Automation’s right, title and interest in and to
the Advantage Reimbursement Performed Contracts.


ARTICLE IX


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligations of Seller under this Agreement shall, at the option of Seller,
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:


9.1.          No Misrepresentation or Breach of Covenants and Warranties.  There
shall have been no material breach by Buyer in the performance of any of its
covenants and agreements herein; each of the representations and warranties of
Buyer contained or referred to in this Agreement shall be true and correct on
the Closing Date as though made on the Closing Date, except for changes therein
specifically permitted by this Agreement or resulting from any transaction
expressly consented to in writing by Seller or any transaction contemplated by
this Agreement; and there shall have been delivered to Seller a certificate to
such effect, dated the Closing Date and signed on behalf of Buyer by an
authorized officer of Buyer.


9.2.          No Restraint or Litigation.  No action, suit, investigation or
proceeding shall have been instituted or threatened to restrain or prohibit or
otherwise challenge the legality or validity of the transactions contemplated
hereby.


9.3.          Closing Deliveries.  The delivery by Buyer of each of the items
set forth in Section 4.3.


9.4.          Satisfaction of Healthcare Automation APA Conditions.  The
satisfaction of each of the conditions set forth in Sections 9.1 through 9.3 of
the Healthcare Automation APA.

 
 

--------------------------------------------------------------------------------

 

ARTICLE X


CONFIDENTIAL INFORMATION; NON-COMPETITION


10.1.       Definitions.  For purposes of this Article X, the following terms
shall have the meanings set forth below:


(a)           “Confidential Information” means any data or information of
Seller, other than Trade Secrets, which is valuable to Seller and not generally
known to competitors, including general business information, industry
information, analyses, and other information of a proprietary nature that was
developed or compiled by Seller;


(b)           “Restricted Activities” means the development, sale, purchase,
license, or distribution of any software products or systems that are a
competitive replacement for the Software marketed by the Business, or assisting
any third party to engage in such activities;


(c)           “Restricted Entities” means Seller, the Shareholders, their
respective Affiliates and their respective employees, officers, contractors and
consultants.


(d)           “Restricted Period” means the period beginning on the Closing Date
and ending on the second anniversary of the Closing Date;


(e)           “Territory” means the United States of America, such area being
where Customers and actively sought prospective customers of Seller are located;
and


(f)           “Trade Secrets” means information of Seller, without regard to
form, including, but not limited to, technical or nontechnical data, formulas,
patterns, compilations, programs,  devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers which is not commonly known by or available
to the public and which information: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other Persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.


10.2.       Trade Secrets and Confidential Information.


(a)           Trade Secrets.  Seller and each of the Shareholders agree not to,
and agree to cause all of their respective Affiliates not to, use or disclose
any Trade Secrets for so long as the pertinent information remains Trade Secret
information (and, in any event, throughout the Restricted Period), regardless of
whether the Trade Secrets are in written or tangible form, without the prior
written consent of Buyer.  Nothing in this Agreement shall diminish the rights
of Buyer regarding the protection of Trade Secrets and other Intellectual
Property pursuant to applicable law.


(b)           Confidential Information.  Seller and the Shareholders each agree
that during the Restricted Period, such Persons will hold in confidence all
Confidential Information, and none of such Persons will disclose, publish, or
make use of Confidential Information without the prior written consent of Buyer.

 
 

--------------------------------------------------------------------------------

 

10.3.       Noncompetition.


(a)           Acknowledgment.  Seller and the Shareholders each acknowledge that
Seller conducts the Restricted Activities throughout the Territory and that to
protect adequately the interest of Buyer in the Business and the Purchased
Assets, it is essential that any noncompetition covenant with respect thereto
cover all Restricted Activities and the entire Territory for the duration of the
Restricted Period.


(b)           Noncompetition Covenant.  Seller and the Shareholders each agree
that none of the Restricted Entities will, during the Restricted Period,
directly or by assisting others, conduct Restricted Activities in the Territory
or otherwise engage in, have an equity or profit interest in, or render services
(of an executive, marketing, manufacturing, research and development,
administrative, financial, or consulting nature) to any business that conducts
any of Restricted Activities in the Territory.  Notwithstanding anything in this
Agreement to the contrary, such persons may collectively acquire up to 2% of any
company whose common stock is publicly traded on a national securities exchange.


(c)           Nonsolicitation.  Seller and the Shareholders hereby jointly and
severally agree that none of the Restricted Entities will, during the Restricted
Period, directly or by assisting others:


(i)           solicit or attempt to solicit, any business from any of Seller’s
Customers existing as of the Closing Date or during the one-year period prior to
the Closing Date, including actively sought prospective customers, for purposes
of providing products or services that are a competitive replacement for any
product or service provided or marketed by Seller; or


(ii)           hire, recruit, or solicit or attempt to hire, recruit, or
solicit, on behalf of Seller or on behalf of any other Person, any employee or
independent contractor of Buyer unless Buyer terminates such Person’s employment
without Cause or good reason.


10.4.       Severability.  If a judicial determination is made that any of the
provisions of this Article X constitutes an unreasonable or otherwise
unenforceable restriction against Seller, the provisions of this Article X shall
be rendered void only to the extent that such determination finds such
provisions to be unreasonable or otherwise unenforceable with respect to
Seller.  In this regard, Seller hereby agrees that any judicial authority
construing this Article X shall be empowered to sever or modify any portion of
the Territory, any prohibited business activity or any time period from the
coverage of this Agreement, and to apply the provisions of this Article X to the
remaining portion of the Territory, the remaining business activities or the
remaining time period not so severed or modified by such judicial or arbitral
authority.  Moreover, notwithstanding the fact that any provision of this
Article X is determined not to be specifically enforceable, Buyer shall
nevertheless be entitled to recover monetary damages as a result of any breach
of any such provision by Seller.


10.5.       Injunctive Relief.  Seller and the Shareholders hereby agree that
any remedy at law for any breach of the provisions contained this Article X
shall be inadequate and that Buyer shall be entitled to injunctive relief in
addition to any other remedy Buyer might have under Article X.

 
 

--------------------------------------------------------------------------------

 

ARTICLE XI


ADDITIONAL COVENANTS AND AGREEMENTS


11.1.       Employee Matters.  The parties hereto acknowledge that, in addition
to the persons with whom Buyer is entering into the Employment Agreements, Buyer
may offer employment to such employees of Seller, and on such terms and
conditions, as shall be mutually agreed upon between each such employee and
Buyer, and Buyer shall have no obligation to employ any such individual employee
except in its sole discretion.  The parties agree that all employer
responsibilities, costs, and liabilities, including those under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any severance agreements
or arrangements, for any employees of Seller or other Seller Personnel shall be
and remain the exclusive responsibility, cost, and liability of Seller.  Seller
shall assist and cooperate with Buyer in all respects in connection with the
employee matters set forth in this Section 11.1 and elsewhere in this Agreement,
including providing such information relating thereto as may be reasonably
requested by Buyer from time to time.  Buyer covenants that with respect to
Seller Personnel who will be hired by Buyer, Buyer shall consider such Seller
Personnels’ years of working service for Seller (in accordance with Buyer
policies) in determining such new employee’s eligibility for vacation in
accordance with Buyer policies.


11.2.       Public Announcements.  Buyer shall coordinate with Seller any public
announcements regarding this Agreement or the transactions contemplated by this
Agreement to the financial community, government agencies, employees, or the
general public.  Neither Seller nor either of the Shareholders shall make any
such public announcement without the written consent of Buyer, except as
required by applicable law, Government Authority or the rules of any applicable
securities exchange.  Buyer shall consult with Seller in good faith before
issuing any such public announcement.


11.3.       [Reserved]


11.4.       Access to Properties and Records.  For a period of three years after
the Closing Date, Seller and each of the Shareholders will afford and cause to
be afforded to Buyer (i) such access during normal business hours, upon
reasonable prior notice, to such books and records of Seller as Buyer may
reasonably request in connection with matters relating to Seller for period
ending on or prior to the Closing Date; and (ii) such assistance in locating and
copying such books and records as Buyer may reasonably request.  If Seller or
either of the Shareholders shall desire to destroy any such books and records
prior to the expiration of such three-year period, such party shall, prior to
such destruction, give Buyer a reasonable opportunity, at its expense, to
segregate, remove and store the books and records to be destroyed, or any of
them, as determined by Buyer.


11.5.       Payment of Debts.  Commencing as of the Closing Date, each of the
Shareholders shall cause Seller to pay as and when due all of Seller’s debts and
obligations existing as of the Closing Date that are not assumed by Buyer
hereunder; provided, however, that the foregoing shall not prevent Seller or
either of the Shareholders from contesting in good faith any such debts or
obligations.

 
 

--------------------------------------------------------------------------------

 

11.6.       Right of Offset.  Buyer shall be entitled to offset any Claims (as
defined below) or any portion of any Claim that has not been paid by Seller or
either of the Shareholders, against any amounts owing to Seller or either of the
Shareholders pursuant to any oral or written agreement to which such entity or
person may be a party, including any Advantage Reimbursement Incremental Revenue
Payment required to be made pursuant to Section 2.4, provided that Buyer shall
not be entitled to offset any Claim to the extent that the liability giving rise
to such Claim would be disallowed under Section 3(b) of the Indemnification
Agreement.  If the amounts offset by Buyer hereunder exceed the obligations
remaining due to Buyer, Seller and each of the Shareholders shall remain fully
liable for such excess amounts, and no exercise of any right of offset hereunder
by Buyer shall reduce, eliminate, impair or otherwise affect such liability of
Seller or either of the Shareholders, except that the amount of any such
liability shall be reduced to the extent of any offsets hereunder.  The term
“Claim” shall mean any claim for which the Buyer may be entitled to payment
pursuant to this Agreement, the Indemnification Agreement or any other agreement
contemplated by this Agreement.


11.7.       Nature and Survival of Representations. All statements made by or on
behalf of Seller or either of the Shareholders contained herein or in any of the
schedules or exhibits delivered on behalf of Seller or either of the
Shareholders to Buyer hereunder shall be deemed to constitute representations
and warranties of Seller and each of the Shareholders, regardless of (a) any
investigation made by or on behalf of Buyer and (b) who prepared such
document.   The representations and warranties made by the parties pursuant to
Articles V and VI of this Agreement shall survive the Closing until the second
anniversary of the Closing Date, except that the representations and warranties
made relating to taxes shall survive until 30 days after the expiration of the
statute of limitations applicable to any such tax, and the effected party may
present claims until such dates.


ARTICLE XII


TERMINATION


12.1.      Termination.  Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing Date:


(a)           by the mutual consent of Buyer and Seller;


(b)           by Buyer or Seller if the Closing shall not have occurred on or
before December 31, 2009 (or such later date as may be mutually agreed to by
Buyer and Seller); provided, however, that the right to terminate this Agreement
under this Section 12.1(b) shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time;


(c)           by Buyer in the event of any material breach by Seller or either
of the Shareholders of any of their respective agreements, representations or
warranties contained herein and the failure of such party to cure such breach
within three days after receipt of notice from Buyer requesting such breach to
be cured;


(d)           by Seller in the event of any material breach by Buyer of any of
Buyer’s agreements, representations or warranties contained herein and the
failure of Buyer to cure such breach within three days after receipt of notice
from Seller requesting such breach to be cured;


12.2.       Notice of Termination.  Any party desiring to terminate this
Agreement pursuant to Section 12.1 shall give notice of such termination to the
other parties to this Agreement.

 
 

--------------------------------------------------------------------------------

 

12.3.       Effect of Termination.  If this Agreement is terminated pursuant to
this Article XII, all further obligations of the parties under this Agreement
shall be terminated without further liability of any party to the other,
provided that nothing herein shall relieve any party from liability for its
willful breach of this Agreement.


ARTICLE XIII


GENERAL PROVISIONS


The parties further covenant and agree as follows:


13.1.       Waiver of Terms.  Any of the terms or conditions of this Agreement
may be waived at any time by the party or parties entitled to the benefit
thereof but only by a written notice signed by the party or parties waiving such
terms or conditions.


13.2.       Amendment of Agreement.  This Agreement may be amended, supplemented
or interpreted at any time only by written instrument duly executed by each of
the parties hereto.


13.3.        Payment of Expenses.  Except as otherwise specifically provided in
this Agreement, the parties shall each pay its or their own expenses, including,
without limitation, the expenses of its or their own counsel, advisors and
accountants, incurred in connection with the preparation, execution and delivery
of this Agreement and the other agreements and documents referred to herein and
the consummation of the transactions contemplated hereby and thereby.


13.4.       Contents of Agreement, Parties in Interest, Assignment.  This
Agreement and the other agreements and documents referred to herein set forth
the entire understanding of the parties with respect to the subject matter
hereof.  Any previous agreements or understandings between the parties regarding
the subject matter hereof, including without limitation, that certain letter
agreement, dated August 26, 2009, by and between Buyer and Seller, are merged
into and superseded by this Agreement.  All representations, warranties,
covenants, terms and conditions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the parties hereto;
provided, however, that none of the rights or obligations of any of the parties
hereto may be assigned without the prior written consent of, in the case of
assignment by Seller or either of the Shareholders, Buyer, or, in the case of
assignment by Buyer, Seller and each of the Shareholders, which consent shall
not unreasonably be withheld.  Notwithstanding the foregoing, Buyer may assign
any of its rights or obligations to a wholly-owned subsidiary of Buyer without
the consent of Seller and each of the Shareholders.  In the event of any
assignment under this section, the assignor shall remain primarily liable for
all the liabilities and obligations of the assignor under this Agreement and the
Indemnification Agreement.


13.5.       Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be by hand-delivery, certified
or registered mail, return receipt requested, telecopier (if a telecopier number
is provided), or air courier to the parties set forth below.  Such notices shall
be deemed given at the time personally delivered, if delivered by hand or by
courier, at the time received, if sent certified or registered mail, and when
receipt is acknowledged by telecopy equipment, if telecopied.    Communications
sent via email shall not constitute notice under this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
If to Buyer:
Advantage Reimbursement, LLC

c/o Mediware Information Systems, Inc.
1900 Spring Road, Suite 450
Oak Brook, IL 60523
Attn: Senior Vice President and General Counsel
Telecopier: (630) 684-0462


If to Advantage Reimbursement:                      Advantage Reimbursement,
Inc.
40 Shattuck Road Suite 306
Andover, MA 01810
Attn: David A. Belhumeur
Telecopier: (978) 327-6505


 
If to Pereira:
Kenneth J. Pereira

41 Sharpe Drive
Cranston, RI  02920
Telecopier: (401) 572-3350
Email:  kpereira@oridium.com


 
If to Belhumeur:
David A. Belhumeur

41 Sharpe Drive
Cranston, RI  02920
Telecopier: (401) 572-3350
email: dbelhumeur@mccabe.com


13.6.       Severability.  In the event that any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions of this
Agreement shall not be in any way impaired.


13.7.       Schedules and Exhibits.  The schedules and exhibits referred to
herein and attached hereto are incorporated herein by reference as if fully set
forth in the text hereof.


13.8.       Counterparts.  This Agreement may be executed in one or more
counterparts and by facsimile transmission, each of which shall be considered an
original instrument, but all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the parties hereto and delivered to each of the parties
hereto.


13.9.       Headings.  The headings of the Sections and the subsections of this
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.


13.10.     Governing Law; Jurisdiction.  IN ALL RESPECTS, INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.  BUYER, SELLER, AND EACH OF THE SHAREHOLDERS AGREE TO SUBMIT TO
PERSONAL JURISDICTION AND TO WAIVE ANY OBJECTION AS TO VENUE IN THE COUNTY OF
COOK, STATE OF ILLINOIS. SERVICE OF PROCESS ON BUYER, SELLER OR EITHER OF THE
SHAREHOLDERS IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
EFFECTIVE IF MAILED TO SUCH PARTY AT THE ADDRESS LISTED ABOVE.

 
 

--------------------------------------------------------------------------------

 

13.11.    Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON, AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING  BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
THIS AGREEMENT.


[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.



 
ADVANTAGE REIMBURSEMENT, INC.
       
By:
     
Name:
   
Title:
       
ADVANTAGE REIMBURSEMENT, LLC
       
By:
   
Name:
   
Title:
               
DAVID A. BELHUMEUR
             
KENNETH J. PEREIRA

 
 

--------------------------------------------------------------------------------